EXHIBIT 10.3.1

DATE

 

 

BETWEEN:

BIOJECT MEDICAL TECHNOLOGIES INC.

AND:

EMPLOYEE NAME

 

 

A BIOJECT EMPLOYEE

STOCK OPTION AGREEMENT

SO-XXXX

 

 



--------------------------------------------------------------------------------

BIOJECT EMPLOYEE

STOCK OPTION AGREEMENT

THIS BIOJECT EMPLOYEE STOCK OPTION AGREEMENT is made as of the _______ day of
________________.

BETWEEN:

 

BIOJECT MEDICAL TECHNOLOGIES INC.

   20245 SW 95th Ave.    Tualatin, Oregon 97062    (“BMT”)

AND:

 

EMPLOYEE

   Address    Address    (“Optionee”)

WHEREAS the Board of Directors and the shareholders of BMT have adopted BMT’s
1992 Stock Incentive Plan (the “Plan”) to attract and retain the services of
selected employees, officers and directors of BMT and its subsidiaries
(collectively the “Company”);

WHEREAS, outside of the Plan, but on terms and conditions identical to an option
grant made pursuant to the Plan, BMT desires to grant to the Optionee an option
to purchase shares of BMT’s Common Stock, without par value, in the amount
indicated below (the “Option”);

WHEREAS, the Optionee is an employee of the Company, and BMT desires to advance
its interests by affording the Optionee an opportunity to purchase shares in its
capital stock as hereinafter provided; and

WHEREAS, the Option is being granted pursuant to the Executive Employment
Agreement of even date herewith between the Optionee and BMT (the “Employment
Agreement”);

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. Shares, Option Price, Tax Status. BMT grants to the Optionee the right and
option to purchase on the terms and conditions hereinafter set forth all or any
part of an aggregate of XXX shares of the Common Stock of BMT at the price of
$XXX per share. This Option is not intended to be an Incentive Stock Option, as
defined under Section 422 of the Internal Revenue Code of 1986.

 

2. Option Term, Times of Exercise. The term during which the Option granted
hereby may become exercisable shall commence on the date of this Agreement and
shall end on DATE XX, 20XX (the “Expiration Date”), subject to earlier
termination as provided herein. Subject to any vesting schedule described in
paragraph 3, below, and except as specified in paragraph 5, below, the Option
granted herein may be exercised and the shares purchased at any time during the
Option term. Unless otherwise determined by the Stock Option Committee of the
Board of Directors of BMT (the “Committee”), vesting of the Option shall not
continue during an absence or leave, including an extended illness or on account
of disability.

 

3. 3. Vesting Schedule.

(a) Optionee acknowledges his/her understanding that this Option is granted as
an incentive for the satisfactory future performance by the Optionee of his/her
assigned responsibilities and duties.

 

1



--------------------------------------------------------------------------------

Accordingly, the Option granted hereby shall become vested and exercisable
according to the following schedule: XXX shares on _____, XX, 20XX; XXX shares
on _____, XX, 20XX; and XXX shares on _____, XX, 20XX.

Any Options that do not vest for any reason, for example, a service date is not
reached or a performance level is not reached, will be forfeited to the Company
and will again be available for issuance under the Plan.

In the event the Optionee ceases to be a full-time employee of the Company, any
unvested portion of the Option will be deemed terminated effective on the last
date of employment. Vesting will accelerate, and the Option shall be deemed
earned and 100% vested, upon the occurrence of any of the following events:

(a) The approval by the shareholders of BMT of:

(1) any consolidation, merger or plan of share exchange involving BMT (a
“Merger”) as a result of which the holders of outstanding securities of BMT
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving or continuing corporation immediately after the Merger, disregarding
any Voting Securities issued or retained by such holders in respect of
securities of any other party to the Merger;

(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of BMT; or

(3) the adoption of any plan or proposal for the liquidation or dissolution of
BMT; or

(b) Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Act”)) shall, as a
result of a tender or exchange offer, open market purchases or privately
negotiated purchases from anyone other than BMT, have become the beneficial
owner (within the meaning of Rule 13d-3 under the Act), directly or indirectly,
of Voting Securities representing fifty percent (50%) or more of the combined
voting power of the then outstanding Voting Securities.

 

4. Manner of Exercise. Shares may be acquired pursuant to the Option granted
herein only upon receipt by BMT of notice in writing from the Optionee of the
Optionee’s binding commitment to exercise the Option, specifying the number of
shares which the Optionee desires to purchase and the date on which the Optionee
agrees to complete the transaction, and, if required to comply with the
Securities Act of 1933, as amended, or state securities laws, the notice shall
include a representation that it is the Optionee’s present intention to acquire
the shares for investment and not with a view to distribution. The certificates
representing the shares shall bear any legends required by the Committee. On or
before the date specified for completion of the purchase of shares pursuant to
the Option, the Optionee must have paid BMT the full purchase price of such
shares in cash or by check. No shares shall be issued until full payment has
been made for such shares.

 

5. Option Right as Affected by Termination of Employment, Disability, or Death.

(a) Except as provided in the Employment Agreement, if the Optionee ceases to be
an employee of the Company for any reason other than his/her death or
disability, the Optionee may exercise the Option in whole or in part at any time
prior to the Expiration Date or the expiration of three months after such
termination, whichever shall first occur, but only if and to the extent the
Optionee was entitled to exercise the Option at the date of such termination.

(b) In the event the Optionee’s employment with the Company terminates because
the Optionee becomes disabled (within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986), the Option granted herein may be exercised by
the Optionee at any time prior to the Expiration Date or the

 

2



--------------------------------------------------------------------------------

expiration of one year after the date of such termination, whichever first
occurs, but only if and to the extent the Optionee was entitled to exercise the
Option at the date of such termination.

(c) If the Optionee dies while employed by the Company, the Option granted
herein may be exercised at any time prior to the Expiration Date or the
expiration of one year after the date of death, whichever first occurs, but only
if and to the extent the Optionee was entitled to exercise the Option on the
date of death, and only by the person or persons to whom the Optionee’s rights
under the Option shall pass by the Optionee’s will or by the laws of descent and
distribution of the state or country of domicile at the time of death.

(d) To the extent that all or any portion of the Option is not exercised within
the applicable period provided for in this paragraph 5, all further rights to
purchase shares pursuant to the Option shall cease and terminate.

 

6. Non-Transferability of Option. The Option granted hereunder and the rights
and privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Option or any
right or privilege conferred hereby, contrary to the provisions hereof, or upon
the levy of any attachment or similar process upon the rights and privileges
conferred hereby, the Option and the rights and privileges conferred hereby
shall immediately become null and void. Vested portions of this Option may be
exercised during the lifetime of the Optionee only by the Optionee, or within
the period after the Optionee’s death (described in paragraph 5, above), by the
Optionee’s transferees by will or by the laws of descent and distribution, and
not otherwise, regardless of any community property interest therein of the
spouse of the Optionee, or such spouse’s successor in interest.

 

7. Changes in Capital Structure. If the outstanding shares of Common Stock of
BMT are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of BMT or of another
corporation by reason of any recapitalization, reclassification, stock split,
combination or shares or dividend payable in shares, and if paragraph 10 does
not apply, the Committee may unilaterally amend this Agreement to make
appropriate adjustment in the number and kind of shares as to which the Option
shall be exercisable, to the end that the Optionee’s proportionate interest is
maintained as before the occurrence of such event. Notwithstanding the
foregoing, the Committee shall have no obligation to effect any adjustment that
would or might result in the issuance of fractional shares, and any fractional
shares resulting from any adjustment may be disregarded or provided for in any
manner determined by the Committee.

 

8. Rights of Optionee in Shares. Neither the Optionee nor his/her executor,
administrators, heirs or legatees shall have any rights or privileges of a
shareholder of BMT with respect to any shares issuable upon exercise of the
Option, unless and until certificate(s) representing such shares shall have been
issued and delivered.

 

9. Withholding Obligations. The Optionee shall, upon notification by BMT of any
such amount due and prior to or concurrently with delivery of the certificate
representing the shares, pay to BMT any amounts necessary to satisfy applicable
federal, state and local tax withholding requirements. If additional withholding
is or becomes required beyond any amount deposited before delivery of the
certificates, the Optionee shall pay such amount to BMT on demand. If the
Optionee fails to pay the amount demanded, the Company may withhold that amount
from other amounts payable to the Optionee by the Company, including salary,
subject to applicable law.

 

10. Effect of Reorganization or Liquidation.

(a) Cash, Stock, or Other Property for Stock. Except as provided in subparagraph
(b), below, upon a merger, consolidation, reorganization, plan of exchange or
liquidation involving BMT, as a result of which

 

3



--------------------------------------------------------------------------------

the shareholders of BMT receive cash, stock or other property in exchange for or
in connection with their Common Stock (any such transaction to be referred to in
this paragraph as an “Accelerating Event”), the Option shall terminate, except
as specified below, but the Optionee shall have the right during a 30-day period
immediately prior to any such Accelerating Event (but following notice to
Optionee), to exercise the Option in whole or in part, without any limitation on
exercisability if full vesting occurs pursuant to the Employment Agreement.

(b) Stock for Stock. If the shareholders of BMT receive capital stock of another
corporation (“Exchange Stock”) in exchange for their Common Stock in any
transaction involving a merger, consolidation, reorganization, or plan of
exchange, the Option shall be converted into an option to purchase shares of
Exchange Stock, unless the Committee, in its sole discretion, determines that
the Option shall not be converted, but instead shall terminate in accordance
with the provisions of subparagraph (a) hereof. The amount and price of the
converted option shall be determined by adjusting the amount and price of this
Option to take into account the relative values of the Exchange Stock and the
Common Stock in the transaction.

 

11. Notices. Any notice to be given under the terms of this Agreement shall be
addressed to BMT in care of its President or Secretary at its office in
Portland, Oregon, and any notice to be given to the Optionee shall be addressed
to the Optionee at the address given on the first page of this Agreement, or at
such other address as either party may hereafter designate in writing to the
other. Any such notice shall have been duly given when enclosed in a properly
sealed envelope addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office branch
regularly maintained by the Government of the jurisdiction in which the notice
is mailed.

 

12. Effect of Agreement. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of BMT.

 

13. No Right to Employment. Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to the continuation of the Optionee’s
office or employment nor shall anything contained in this Agreement interfere in
any way with the right of BMT to adjust Optionee’s compensation from the level
in existence at the time of the grant hereof. Nothing contained in this
Agreement shall interfere in any way with the right of BMT or the Optionee to
terminate Optionee’s employment with BMT.

 

14. Laws Applicable to Construction. This Option has been granted, executed and
delivered as of the day and year first above written at Portland, Oregon, and
the interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Oregon. The parties agree that the forum
for resolution of any dispute arising out of, or relating to, the Agreement
shall be by arbitration in Multnomah County, Oregon in accordance with the
provisions of the Arbitration Services of Portland, Inc. The prevailing party
will be entitled to recover from the other party an amount determined reasonable
as attorney fees.

 

15. General. BMT shall, at all times during the term of the Option, reserve and
maintain such numbers of shares in its capital stock as will be sufficient to
satisfy the requirements of this Option, shall pay all original issue and
transfer taxes with respect to the issue and transfer of shares pursuant hereto
and all other fees and expenses necessarily incurred by BMT in connection
therewith, and will use its best efforts to comply with all laws and regulations
which shall be applicable thereto.

 

16.

Agreement Subject to Plan. The Option and this Agreement are subject to all the
provisions of the Plan (even though the Option is made outside of the Plan), the
provisions of which are hereby made a part of this Agreement, and are further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement and those of the Plan, the
provisions of the Plan shall control. Optionee, by execution hereof,
acknowledges receipt of the Plan and any interpretations, amendments, rules and

 

4



--------------------------------------------------------------------------------

 

regulations adopted pursuant to the Plan as they currently exist and acceptance
of the terms and conditions of the Plan, such interpretations, amendments, rules
and regulations and of this Agreement.

 

17. Integration. This Agreement, the Employment Agreement and the Plan contain
the entire agreement among the parties with respect to the matters referred to
herein and supersede all previous negotiations, agreements, commitments and
writings of any nature whatsoever.

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate.

 

BIOJECT MEDICAL TECHNOLOGIES INC. By:     Christine M. Farrell Vice President of
Finance OPTIONEE   EMPLOYEE SSN

 

5